DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
Page 1, paragraph 1: Please add PCT information to this paragraph.
Page 13, paragraph 113, line 2: Should the reference to Figure 4 instead be to Figures 5 and/or 6?
Page 14, paragraph 116, line 1: Should the references to Figures 2, 4, and 5 instead be to Figures 3, 6, and 8?
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15, line 3: Delete the extra space between “fluorine-” and “containing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, which depends from claim 10:  Claim 19 is defined as “The array substrate of Claim 10….”  However, claim 10 is defined as “The method of claim 9….”   Because the preambles conflict, claim 19 is rejected as indefinite.  For purposes of examination, claim 19 will be interpreted as depending from claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang, Chinese Pat. Pub. No. CN 207250517U (published April 17, 2018).  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has common assignees and at least one inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.




    PNG
    media_image1.png
    397
    359
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    516
    346
    media_image2.png
    Greyscale

Regarding claim 1: Wang discloses a method for manufacturing an array substrate, comprising: forming a pixel defining layer (1) having a plurality of accommodating wells (13) over a substrate (10), wherein a side wall of each of the plurality of accommodating wells comprises a hydrophilic side surface; and forming a hydrophobic material layer (2) over the pixel defining layer (1), such that the hydrophilic side surface is partially covered by the hydrophobic material layer to thereby form an overlapped region having a hydrophobic outer surface and an exposed region having a hydrophilic outer surface, wherein the overlapped region is on a side of the exposed region distal to the substrate (10).  Wang specification ¶¶ 38-61.
Id. ¶ 52. 
Regarding claim 3, which depends from claim 1: Wang discloses the forming a pixel defining layer (1) having a plurality of accommodating wells (13) over a substrate (10) comprises: providing a mixture of a hydrophilic material and a hydrophobic material; forming the mixture over the substrate (10); drying the mixture to thereby form a hydrophilic material sub-layer (11) and a hydrophobic material sub-layer (12), wherein the hydrophobic material sub-layer (12) is at a side of the hydrophilic material sub-layer (11) distal to the substrate (10); and performing a patterning process to form the plurality of accommodating wells (13) in the hydrophilic material sub-layer (11) and the hydrophobic material sub-layer (12) to thereby expose the hydrophilic side surface (11) on the side wall of the each of the plurality of accommodating wells (13).  Id. ¶¶ 47-50.
Regarding claim 4, which depends from claim 3: Wang discloses that in the forming a hydrophobic material layer (2) over the pixel defining layer (1), a first distance of a lower edge of the hydrophobic material layer (2) to a bottom surface of the each of the plurality of accommodating wells (13) is smaller than a second distance of a bottom surface of the hydrophobic material sub-layer (12) to the bottom surface of the each of the plurality of accommodating wells (13).  See Wang Figure 2.
Regarding claim 5, which depends from claim 1: Wang discloses the forming a hydrophobic material layer over the pixel defining layer comprises: contacting the pixel 
Regarding claim 6, which depends from claim 5: Wang discloses that the hydrophobic material solution comprises at least one of polysiloxane or tetrafluoroethylene.  Id. ¶ 23.
Regarding claim 7, which depends from claim 1: Wang discloses the forming a hydrophobic material layer (2) over the pixel defining layer (1) comprises: forming a plurality of Si nanoparticles over the pixel defining layer (1); and allowing the plurality of Si nanoparticles to grow into a layer of hydrophobic nanowires by introducing a gas to thereby form the hydrophobic material layer (2) over the pixel defining layer (1).  Id. ¶ 53.
Regarding claim 8, which depends from claim 1: Wang discloses after the forming a hydrophobic material layer (2) over the pixel defining layer (1): forming a plurality of organic functional layers inside each of the plurality of accommodating wells (13).  Id. ¶ 54.
Regarding claim 9, which depends from claim 8: Wang discloses in the forming a plurality of organic functional layers inside each of the plurality of accommodating wells (13), at least one of the plurality of organic functional layers is formed via a solution process.  Id.
Id.
Regarding claim 11: Wang discloses an array substrate, comprising: a substrate (10); a pixel defining layer (1) having a plurality of accommodating wells (13) over the substrate (10); and a hydrophobic material layer (2) over the pixel defining layer (1); wherein: a side wall of each of the plurality of accommodating wells (13) comprises a hydrophilic side surface, wherein: the hydrophilic side surface is partially covered by the hydrophobic material layer (2) to thereby form an overlapped region having a hydrophobic outer surface and an exposed region having a hydrophilic outer surface, wherein the overlapped region is at a side of the exposed region distal to the substrate (10).  Id. ¶¶ 38-61.
Regarding claim 12, which depends from claim 11: Wang discloses that the pixel defining layer (1) comprises a hydrophilic material sub-layer (11) and a hydrophobic material sub-layer (12), wherein: the hydrophobic material sub-layer (12) is at a side of the hydrophilic material sub-layer (11) distal to the substrate (10); the hydrophilic material sub-layer (11) is exposed in each of the plurality of accommodating wells (13) to thereby form the hydrophilic side surface in the side wall of the each of the plurality of accommodating wells (13).  Id. ¶¶ 47-50.
Regarding claim 13, which depends from claim 12: Wang discloses that a first distance of a lower edge of the hydrophobic material layer (2) to a bottom surface of the each of the plurality of accommodating wells (13) is about 5%-80% of a thickness of the hydrophilic material sub-layer (12).  Id. ¶¶ 42, 58; Wang claim 2

Regarding claim 15, which depends from claim 12: Wang discloses the hydrophobic material sub-layer (12) comprises at least one of polysiloxane, fluorine-containing polyolefin, or fluorine-containing polyalkyleneoxide.  Id.
Regarding claim 16, which depends from claim 11: Wang discloses the hydrophobic material layer (2) comprises a layer of hydrophobic nanospheres.  Id. ¶ 51.
Regarding claim 17, which depends from claim 16: Wang discloses each of the hydrophobic nanospheres has a size of about 20-100 nm; and every two neighboring nanospheres have a distance of about 1-20 nm therebetween.  Id.
Regarding claim 18, which depends from claim 11: Wang discloses the hydrophobic material layer (2) comprises a layer of hydrophobic nanowires.  Id. ¶ 53.
Regarding claim 19, which depends from claim 11: Wang discloses a plurality of organic functional layers disposed inside each of the plurality of accommodating wells (13).  Id. ¶ 54.
Regarding claim 20: Wang discloses a display apparatus, comprising an array substrate according to Claim 11. Wang Title; Wang specification ¶¶ 2, 8, 25, 63-65.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nendai, U.S. Pat. Pub. No. 2017/0133443, Figure 5, and further in view of Nendai Figures 1-3 and 7 and Xin, Chinese Pat. Pub. No. 104538351A (published April 22, 2015)1.
Nendai, Figure 5:
    PNG
    media_image3.png
    770
    463
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    262
    499
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    395
    466
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    421
    411
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    397
    466
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    502
    453
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    295
    456
    media_image9.png
    Greyscale


Nendai Figures 1 and 2 disclose a pixel defining layer (151) having a plurality of accommodating wells over a substrate (103), wherein a side wall of each of the plurality of accommodating wells comprises a lyophilic side surface; and a lyophobic material layer (152) over the pixel defining layer (151), such that the lyophilic side surface is covered by the lyophobic material layer (152) to thereby form an overlapped region having a lyophobic outer surface.  Id. ¶¶ 30-35.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Nendai Figure 5 method for multiple accommodating wells because the modification would be an application of the Nendai Figure 5 method to make the Nendai Figure 1 product.
Id. ¶ 37.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Nendai method to form a matrix of organic EL elements in a matrix, or array, because the modification would be an application of the Nendai Figure 5 method to make the matrix, or array, of Nendai Figure 3.  
Nendai Figure 7 discloses a structure made by forming a lyophobic material layer (152) over the pixel defining layer, such that the lyophilic side surface is partially covered by the lyophobic material layer (152) to thereby form an overlapped region having a lyophobic outer surface and an exposed region having a lyophilic outer surface, wherein the overlapped region is on a side of the exposed region distal to the substrate (103).  Id. ¶ 92.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the Nendai Figure 5 method to incorporate the Nendai Figure 7 design because the Nendai Figure 7 design is an alternative to Nendai Figure 5.  See id.
Hsin Figures 1 and 2 disclose a similar design in which the materials and surfaces are lyophilic and lyophobic.  Hsin specification ¶¶ 61-65.  When the solution containing the organic light emitting material is an aqueous liquid, Hsin describes the materials as hydrophilic and hydrophobic.  Id. ¶ 63.  Furthermore, Hsin states that its disclosure is directed to an OLED array substrate and a manufacturing method thereof.  Hsin Title.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the Nendai lyophilic and lyophobic materials to be hydrophilic and hydrophobic because the modification would have involved a selection of known materials based on their suitability for their intended use.	Furthermore, one 
Regarding claim 2, which depends from claim 1: The combination discloses the forming a pixel defining layer (151) having a plurality of accommodating wells over a substrate (103) comprises: forming a hydrophilic material layer (141) over the substrate (103); and performing a patterning process over the hydrophilic material layer (141) to thereby form the pixel defining layer (151) having the plurality of accommodating wells.  Nendai specification ¶¶ 76, 77.
Regarding claim 8, which depends from claim 1: Nendai discloses the forming a pixel defining layer having a plurality of accommodating wells over a substrate comprises: forming a hydrophilic material layer over the substrate; and performing a patterning process over the hydrophilic material layer to thereby form the pixel defining layer having the plurality of accommodating wells.  Id. ¶¶ 79-83
Regarding claim 9, which depends from claim 8: Nendai discloses in the forming a plurality of organic functional layers (112, 113, 114) inside each of the plurality of accommodating wells, at least one of the plurality of organic functional layers (112, 113, 114) is formed via a solution process.  Id. ¶¶ 61-63, 83.
Regarding claim 10, which depends from claim 9: Nendai discloses the solution process comprises inkjet printing.  Id. ¶ 83.
Claims 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nendai, U.S. Pat. Pub. No. 2017/0133443, Figures 1-3, and further in view of 2.
Regarding claim 11: Nendai Figures 1-3 disclose an array substrate, comprising: a substrate (103); a pixel defining layer (151) having a plurality of accommodating wells over the substrate (103); and a lyophobic material layer (152) over the pixel defining layer (151); wherein: a side wall of each of the plurality of accommodating wells comprises a lyophilic side surface, wherein: the lyophilic side surface is covered by the lyophobic material layer (152) to thereby form an overlapped region having a lyophobic outer surface.  Nendai specification ¶¶ 30-37.  Nendai Figures 1 and 2 do not disclose a hydrophobic material layer over the pixel defining layer; wherein: a side wall of each of the plurality of accommodating wells comprises a hydrophilic side surface, or that the hydrophilic side surface is partially covered by the hydrophobic material layer to thereby form an overlapped region having a hydrophobic outer surface and an exposed region having a hydrophilic outer surface, wherein the overlapped region is at a side of the exposed region distal to the substrate.
Nendai Figure 7 discloses a structure made by forming a lyophobic material layer (152) over the pixel defining layer, such that the lyophilic side surface is partially covered by the lyophobic material layer (152) to thereby form an overlapped region having a lyophobic outer surface and an exposed region having a lyophilic outer surface, wherein the overlapped region is on a side of the exposed region distal to the substrate (103).  Id. ¶ 92.  One having ordinary skill in the art at a time before the See id.
Hsin Figures 1 and 2 disclose a similar design in which the materials and surfaces are lyophilic and lyophobic.  Hsin specification ¶¶ 61-65.  When the solution containing the organic light emitting material is an aqueous liquid, Hsin describes the materials as hydrophilic and hydrophobic.  Id. ¶ 63.  Furthermore, Hsin states that its disclosure is directed to an OLED array substrate and a manufacturing method thereof.  Hsin Title.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the Nendai lyophilic and lyophobic materials to be hydrophilic and hydrophobic because the modification would have involved a selection of known materials based on their suitability for their intended use.	Furthermore, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the Nendai design in an array substrate because Hsin uses a similar design in an array substrate for an OLED display device.
Regarding claim 19, which depends from claim 11: Nendai discloses a plurality of organic functional layers (112, 113, 114) disposed inside each of the plurality of accommodating wells.  Nendai specification ¶¶ 61-63.
Regarding claim 20: Nendai in view of Hsin discloses a display apparatus, comprising an array substrate according to Claim 11.  Nendai Title.  See also the rejection of claim 11, which is incorporated by reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Counterpart Hsin, U.S. Pat. Pub. No. 2017/0186828, is cited for English equivalent paragraphs.
        2 Counterpart Hsin, U.S. Pat. Pub. No. 2017/0186828, is cited for English equivalent paragraphs.